 In the Matter of MILPRINT, INC., EMPLOYERandMILWAUKEE PHOTO-ENGRAVERS UNION, LOCAL No. 19, AFL, PETITIONERCase No.13-KC-1165.Decided September 28, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John P. von Rohr, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon'the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Milwaukee Photoengravers Union, Local No. 19, AFL, and.the United Paper `Yorkers of America, Local 356, CIO, are labororganizations claiming to represent employees of the Employer.3.No question affecting commerce exists concerning.the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:IThe Petitioner requests that the Board find appropriate a unit con-sisting of all employees engaged in rotogravure cylinder making inthe rotogravure cylinder department of the Employer's Milwaukeeplant, excluding supervisors as defined in the Act. It contends thatthese employees constitute a highly skilled, homogeneous group en-titled to severance from the established unit of production and main-tenance employees now represented by the Intervenor, on either a craft-or departmental basis.The Intervenor and the Employer oppose thisrequest on the ground that the unit as requested does not include allemployees doing similar work of the same degree of skill.IUnited Paper Workers of America, Local 356, CIO, hereinafter termed the Intervenor,was allowed to intervene at the hearing upon the showing of a contractual interest in therepresentation of the employees involved..2 In view of our finding as to the unit issue in this case, we deem it unnecessary to ruleon the contention that the present contract between the Intervenor and the Employer barsthis petition, or the challenge to the legality of certain union-security provisions in thecontract.91 NLRB No. 94.561 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is engaged in job printing and commercial litho-graphic work and manufactures printed packing materials, boxes,wrappers, letterheads, catalogs, forms, and display materials.TheMilwaukee plant utilizes three methods of printing in its productionprocesses, i. e., letterpress, lithographic, and intaglio printing.Eachof these processes, while having the same net result of the transfer ofan image onto paper, cellophane or foil, differs in the manner ofpreparation of,a printing surface.Letterpress printing involves theuse of steel or rubber plates on which the image to be transferred israised from the plate surface.Lithographic printing is accomplishedby the chemical treatment of a uniformly flat surface; while in intaglioprinting, the image to be printed is indented on a metal cylinder. TheEmployer's stereotype, photoengraving, and rubber plate departmentsare all concerned with letterpress printing processes.The litho-graphic department handles the production of all lithographic work,and the cylinders for intaglio printing are prepared in the rotogravurecylinder department.The Intervenor has represented all production and maintenance em-ployees in the plant, with certain exceptions, since 1937.The roto-gravure cylinder, department has been a part of the plant-wide unitduring the entire bargaining history.The lithographic departmentand the pressmen and assistants in the letterpress department, how-ever, have been represented in separate units, predating the plant-wideunit, by the Amalgamated Lithographers of America, CIO, and theMilwaukee Printing Pressmen and Assistants' Union No. 7, AFL,respectively.Pressmen in the rotogravure and lustro pressrooms areat present unrepresented.The Petitioner requests a unit of all employees in the rotogravurecylinder department.There are 12 employees, classified as eitherengravers or assistant roto-cylinder men, at present assigned to thedepartment.A single foreman is in charge of the department whichis physically segregated from other departments.The cylinders proc-essed in the department are first ground and plated with copper andthen reground and polished.A sensitized carbon tissue is used toimprint a photograph on the cylinder following which the cylinderis developed and dried.All surface space not to be etched is paintedout and the cylinders etched by an acid process.Following inspec-tion, cleaning, drying, and hand tooling, the cylinder is given a finalcoat of chrome and proofed on a small press. All of these processesare carried out in the enclosed area of the rotogravure cylinder de-partment with the exception of the proofing which is done in theadjacent pressroom.When preparation in the rotogravure cylinder MILPRINT, INC.563department is completed, the cylinders go to the rotogravure pressdepartment.-Ten men are classified as engravers in the rotogravure cylinderdepartment and two as assistant roto-cylinder men.Employees inthe department specialize in one or more of the operations in the de-partment and they are not all qualified to perform each process exe-cuted in the department.The assistant roto-cylinder men assist inthe various stages of preparing the cylinders as well as doing proofing,cleaning, and other minor duties.The Employer has no apprentice-ship system and recruits employees for the rotogravure cylinder de-partment from the remainder of the plant personnel in accordancewith a posting system established by contract with the Intervenor.No standards of education or prior work experience have been estab-lished for either the engraving or assistant roto-cylinder man classi-fications but approximately 11/2 to 3 years experience as an assistantroto-cylinder man is required for advancement to the position of en-graver.Interchange of employees between the roto-cylinder depart-ment and the remainder of the plant is limited to permanent transfersin cases of expansion or layoffs and occasional temporary transferson the basis of seniority when there is a work slowdown.Employees in the Employer's photoengraving department,stereo-type department, and rubber plate department are likewise engagedin processes leading to the preparation of printing surfaces for useon the presses.The photoengraving department prepares flat plateswhich are etched by an electrolic process.The rubber plate depart-ment makes rubber molds from plates etched in the photoengraving'department.These rubber plates are then mounted on a cylinder andused on lustro or aniline print presses.In the stereotyping depart-ment, a flat or curved plate of nickle plated lead is made through useof a mat containing an impression of the engraving to be copied.While theend results of each of these departments and of the roto-gravure cylinder department are plates for use on the Employer'spresses, work experience in one of the departments does not appre-ciably lessen the training necessary to become a competent employeein another,and the departments are separately supervised and sep-arately located.Pay rates for the rotogravure-cylinder, photoengraving, and stereotype departments are roughly comparable, whilethe rubber plate department is paid on a lower scale.The Intervenor and the Employer contend that the unit sought bythe Petitioner is inappropriate because it does not include employeesin other departments -exercising comparable skills.Both the roto-gravure cylinder department and the photoengraving departmentinclude the classification of engraver.While the processes of pre-917572-51-vol. 91.-37 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDparing a flat plate with a raised image in the photoengraving depart-ment and a cylinder with an indented image in the rotogravurecylinder department differ widely, the chief difference in the methodof etching is that the latter department etches by means of acidswhile etching in the first department is done by means of electrolysis.The Petitioner does not seek to include engravers in the photoengrav-ing department in the instant unit and stated at the hearing that itdid not regard engravers in that department to be qualified for mem-bership because the department did not produce work of a sufficientlyhigh degree of difficulty.While it is true that the two classificationsof engravers in the photoengraving and rotogravure cylinder depart-ments are not interchangeable, the record shows clearly that all theengravers share the same basic skills despite the difference in special-ized processes performed and operate at the same degree of com-petency.Both groups of engravers have the same pay rate and rankas the highest paid employees in the plant excluding the pressmenand the composing room employees.While we have granted bothdepartmental and craft units in the graphic arts industry,3 we haveconsistently held that such units may not be severed from an estab-lished plant-wide bargaining unit where the proposed unit excludesemployees exercising comparable skills.'As the Petitioner does notseek to represent all engravers at the Employer's plant we find with-out passing upon the craft status of these engraving employees thata unit limited to the rotogravure cylinder department is inappro-priate for purposes of collective bargaining.Accordingly, we shalldismiss the petition filed herein.ORDERThe National Labor Relations Board hereby orders that the peti-tion herein be, and it hereby is, dismissed.MEMBER MuRDOCK took no part in the consideration of the aboveDecision and Order. -3 SeeSouthern Central Company,77 NLRB 247;George Grady Press, Inc.,74 NLRB1372;Pacific Waxed Paper Company,88 NLRB 1534;Standard Register Company, 73NLRB 1221.4SeeMilprint,Inc.,90 NLRB 98.